DETAILED ACTION
1.	This action is in response to claims filed 02/08/2021 for application 15721653 filed 09/29/2017. Currently, claims 1-21 are pending.
2. 	In response to the amendments and arguments, the claim objections are withdrawn. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4, 7-9, 13-14,  16-18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Alverex-Icaza Rivera et al (2017 /0076197 Al, “Rivera”) in view of Rouat, Jean et al (WO 2016/187706 Al, “Rouat”).
Regarding claim 1, Rivera teaches a processor comprising: a first neuromorphic core to implement a plurality of neural units of a neural network(Rivera, para 0025, “FIG. 1 illustrates a neural core circuit ("core") 100, in accordance with an embodiment of the invention. The core 100 comprises multiple pre-synaptic axons 15 and multiple post-synaptic neurons 11. Each neuron 11 has configurable operational parameters. The core 100 further comprises a synaptic crossbar 12 including multiple synapses 31, multiple rows/axon paths 26, and multiple columns/ dendrite paths 34.”) the first neuromorphic core comprising: a memory to store a current time-step of the first neuromorphic core (Rivera, para. 0045, “Once a global synchronization signal is received, a vector indicating all active axons 15 in the current time step is read from the scheduler 60 as a row.”)and a controller to: control the current time-step of the first neuromorphic core based on current time-steps of the neighboring neuromorphic cores(Rivera, para. 0037  “The clock 6 produces clock signals used by the controller 9 to generate global synchronization signals. Each global synchronization signal generated signifies a global time step. Each global synchronization signal generated is distributed to all cores 100 in the network 280 at the same time. The dynamics of each core 100 is driven by a discrete global time step. Upon receiving a global synchronization signal, each core 100 begins to process the incoming spikes for the global time step signified by the global synchronization signal. As such, the cores 100 begin processing incoming spikes at the same time (i.e., synchronously).”). 
Riveria does not teach: track current time-steps of neighboring neuromorphic cores that receive spikes from or provide spikes to the first neuromorphic core.
However, Rouat teaches track current time-steps of neighboring neuromorphic cores that receive spikes from or provide spikes to the first neuromorphic core (Rouat, para. 0063, The inverse membrane model 614 further outputs a flag, referred to as "SynchronizedFlag" in  for redirecting towards a given processing element (references 5040, 5041, ..., 504N in Figure 5. ”).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Riveria’s processor in view of Rouat to teach track current time-steps of neighboring neuromorphic cores that receive spikes from or provide spikes to the first neuromorphic core. The motivation to do so would be allow for parallel computation and synchronization. (Rouat, para. 0063, “As discussed above, this allows parallel computations and synchrony processing.”). 
Regarding claim 4, Riveria as modified in view of Rouat teaches the processor of Claim 1, wherein, during a period of time in which the current time-step of the first neuromorphic core is the first time-step, the first neuromorphic core is to: process the first spike by accessing a first synapse weight associated with the first output spike and adjusting a first membrane potential delta; and process the second spike by accessing a second synapse weight associated with the second output spike and adjusting a second membrane potential delta (Riveria, para. 0047, “For each row 21 representing a neuron 11, the dot product module 130 computes the dot product between the vector of active axons 15 in the current time step and the synaptic connectivity information maintained in said row 21, i.e., the synaptic weights of all synapses 31 the dendrite 34 of the neuron 11 is connected to (Wj). The operator 120 logically ANDS the resulting dot product with the axon types maintained in the axon type register 110 to generate a queue of axon types. For each axon type in the queue, a membrane potential variable V 
Regarding claim 7, Riveria as modified in view of Rouat teaches the processor of Claim 1, wherein the controller of the first neuromorphic core is to send a message to the neighboring neuromorphic cores indicating that the current time-step of the first neuromorphic core has been incremented when the current time-step of the first of the first neuromorphic core is incremented (Riveria, para. 0037,   “The clock 6 produces clock signals used by the controller 9 to generate global synchronization signals. Each global synchronization signal generated signifies a global time step. Each global synchronization signal generated is distributed to all cores 100 in the network 280 at the same time. The dynamics of each core 100 is driven by a discrete global time step. Upon receiving a global synchronization signal, each core 100 begins to process the incoming spikes for the global time step signified by the global synchronization signal. As such, the cores 100 begin processing incoming spikes at the same time (i.e., synchronously).”).
Regarding claim 8, Riveria as modified in view of Rouat teaches the processor of Claim 1, wherein the controller of the first neuromorphic core is to send a message including at least a portion of the current time-step of the first neuromorphic core to the neighboring neuromorphic cores when the current time-step of the first of the first neuromorphic core changes by one or more timesteps(Riveria, para. 0037,  “The clock 6 produces clock signals used by the controller 9 to generate global synchronization signals. Each global synchronization signal generated signifies a global time step. Each global synchronization signal generated is distributed to all cores 100 in the network 280 at the same time. The dynamics of each core 100 is driven by a discrete global time step. Upon receiving a global synchronization signal, each core 100 begins to process the incoming spikes for the global time step signified by the global synchronization 
Regarding claim 9, Riveria as modified in view of Rouat teaches the processor of Claim 1, wherein the first neuromorphic core comprises a spike buffer, the spike buffer comprising a first entry to store spikes of a first time-step and a second entry to store spikes of a second time-step, wherein spikes of the first time-step and spikes of the second time-step are to be stored concurrently in the buffer(Riveria, para. 0041, “In one example implementation, the scheduler 60 is a dual port memory including rows and columns. Spikes from decoded address vent packets are stored in the scheduler 60, wherein rows represent future time steps and columns represents axons 15 of the core 100.”).
Regarding claim 13, Rivera teaches a non-transitory machine readable storage medium having instructions stored thereon, the instructions when executed by a machine to cause the machine to: implement a plurality of neural units of a neural network in a first neuromorphic core(Rivera, para 0025, “FIG. 1 illustrates a neural core circuit ("core") 100, in accordance with an embodiment of the invention. The core 100 comprises multiple pre-synaptic axons 15 and multiple post-synaptic neurons 11. Each neuron 11 has configurable operational parameters. The core 100 further comprises a synaptic crossbar 12 including multiple synapses 31, multiple rows/axon paths 26, and multiple columns/ dendrite paths 34.”); store a current time-step of the first neuromorphic core(Rivera, para. 0045, “Once a global synchronization signal is received, a vector indicating all active axons 15 in the current time step is read from the scheduler 60 as a row.”); and control the current time-step of the first neuromorphic core based on the current time- steps of the neighboring neuromorphic cores(Rivera, para. 0037  “The clock 6 produces clock signals used by the controller 9 to generate global synchronization signals. Each global 
Riveria does not teach: track current time-steps of neighboring neuromorphic cores that receive spikes from or provide spikes to the first neuromorphic core.
However, Rouat teaches track current time-steps of neighboring neuromorphic cores that receive spikes from or provide spikes to the first neuromorphic core (Rouat, para. 0063, The inverse membrane model 614 further outputs a flag, referred to as "SynchronizedFlag" in Figure 6, which is activated when it is determined that the neuron will fire at the current simulation time, i.e. the values of UpdatedPostFiringTime and SimulationTime are equal. This allows to detect that the post-synaptic neuron will fire at the same time as the pre-synaptic neuron and causes the post-synaptic neuron to be sent back to the controller unit for redirecting towards a given processing element (references 5040, 5041, ..., 504N in Figure 5. ”).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Riveria’s medium in view of Rouat to teach track current time-steps of neighboring neuromorphic cores that receive spikes from or provide spikes to the first neuromorphic core. The motivation to do so would be allow for parallel computation and synchronization. (Rouat, para. 0063, “As discussed above, this allows parallel computations and synchrony processing.”). 
to process, at the first neuromorphic core, a spike received from a second neuromorphic core, wherein the spike occurs in a first time-step that is later than the current time-step of the first neuromorphic core when the spike is processed (Riveria, para 0043, “In one example, even if a spike arrives at the decoder 70 within 3 time steps from generation, the scheduler 60 delays transmission of that spike by 6 time steps.” Note: it is being interpreted that the scheduler adding a delay to the spike is processing the spike).
Regarding claim 16, Riveria as modified in view of Rouat teaches the medium of Claim 13, the instructions when executed by the machine to cause the machine to, during a period of time in which the current time-step of the first neuromorphic core is a first time-step: process the first spike by accessing a first synapse weight associated with the first spike and adjusting a first membrane potential delta; and process the second spike by accessing a second synapse weight associated with the second spike and adjusting a second membrane potential delta(Riveria, para. 0047, “For each row 21 representing a neuron 11, the dot product module 130 computes the dot product between the vector of active axons 15 in the current time step and the synaptic connectivity information maintained in said row 21, i.e., the synaptic weights of all synapses 31 the dendrite 34 of the neuron 11 is connected to (Wj). The operator 120 logically ANDS the resulting dot product with the axon types maintained in the axon type register 110 to generate a queue of axon types. For each axon type in the queue, a membrane potential variable V maintained in said row 21 is updated with the corresponding synaptic weight using an arithmetic logic unit (ALU) such as an adder 140.”).
implementing a plurality of neural units of a neural network in a first neuromorphic core(Rivera, para 0025, “FIG. 1 illustrates a neural core circuit ("core") 100, in accordance with an embodiment of the invention. The core 100 comprises multiple pre-synaptic axons 15 and multiple post-synaptic neurons 11. Each neuron 11 has configurable operational parameters. The core 100 further comprises a synaptic crossbar 12 including multiple synapses 31, multiple rows/axon paths 26, and multiple columns/ dendrite paths 34.”); storing a current time-step of the first neuromorphic core(Rivera, para. 0045, “Once a global synchronization signal is received, a vector indicating all active axons 15 in the current time step is read from the scheduler 60 as a row.”); and controlling the current time-step of the first neuromorphic core based on the current time- steps of the neighboring neuromorphic cores(Rivera, para. 0037  “The clock 6 produces clock signals used by the controller 9 to generate global synchronization signals. Each global synchronization signal generated signifies a global time step. Each global synchronization signal generated is distributed to all cores 100 in the network 280 at the same time. The dynamics of each core 100 is driven by a discrete global time step. Upon receiving a global synchronization signal, each core 100 begins to process the incoming spikes for the global time step signified by the global synchronization signal. As such, the cores 100 begin processing incoming spikes at the same time (i.e., synchronously).”).
Riveria does not teach: track current time-steps of neighboring neuromorphic cores that receive spikes from or provide spikes to the first neuromorphic core.
However, Rouat teaches tracking current time-steps of neighboring neuromorphic cores that receive spikes from or provide spikes to the first neuromorphic core (Rouat, para. 0063, The inverse membrane model 614 further outputs a flag, referred to as "SynchronizedFlag"  for redirecting towards a given processing element (references 5040, 5041, ..., 504N in Figure 5. ”).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Riveria’s method in view of Rouat to teach tracking current time-steps of neighboring neuromorphic cores that receive spikes from or provide spikes to the first neuromorphic core. The motivation to do so would be allow for parallel computation and synchronization. (Rouat, para. 0063, “As discussed above, this allows parallel computations and synchrony processing.”). 
Regarding claim 18, Riveria as modified in view of Rouat teaches the method of Claim 17, further comprising processing, at the first neuromorphic core, a spike received from a second neuromorphic core, wherein the spike occurs in a first time- step that is later than the current time-step of the first neuromorphic core when the spike is processed. (Riveria, para 0043, “In one example, even if a spike arrives at the decoder 70 within 3 time steps from generation, the scheduler 60 delays transmission of that spike by 6 time steps.” Note: it is being interpreted that the scheduler adding a delay to the spike is processing the spike).
Regarding claim 21, Riveria as modified in view of Rouat teaches the processor of Claim 1, wherein the controller of the first neuromorphic core is to control the current time-step of the first neuromorphic core based on a first current time-step of a first neighboring neuromorphic core of the neighboring neuromorphic cores and a second current time-step of a second neighboring neuromorphic core of the neighboring neuromorphic cores wherein for at least one time period the first current time-step is different from the second current time-step(Rivera, paras. 0040-42, fig.6(50, 60, 70, 180), “[T]he processing circuit 50 [of a core] comprises… a control unit 180... [t]he control unit 180 alerts the scheduler 60 when a spike from a decoded address-event packet is ready to be written in the scheduler 60… the control unit 180 determines how long the spike has spent on route to the decoder 70 as the difference d between the arrival time and the time stamp.” & see Rivera, para. 0037, fig. 5(6, 9, 11, 100, 280), “The clock 6 produces clock signals used by the controller 9 to generate global synchronization signals. Each global synchronization signal generated signifies a global time step…[u]pon receiving a global synchronization signal, each core 100 begins to process the incoming spikes for the global time step signified by the global synchronization signal… [t]he cores 100, however, can finish updating the operational states of its neurons 11 on different time scales. A core 100 may finish updating the operational states its neurons 11 faster or slower than a different core 100 in the network 280.” Note: It is being interpreted that control unit 180 represents the controller of the first neuromorphic core, that the different time scales represents the first current time-step being different from the second current time-step, and the global time step represents the one time period).
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Alverex-Icaza Riveria et al (2017/0076197 Al, “Riveria”) in view of Rouat, Jean et al (WO 2016/187706 Al, “Rouat”) and in view of Akopyan, Filipp, et al. "Truenorth: Design and tool flow of a 65 mw 1 million neuron programmable neurosynaptic chip." IEEE transactions on computer-aided design of integrated circuits and systems 34.10 (2015)(“Filipp”) and further in view of Akopyan et al. (US 2013/0073497 Al, “Akopyan”). 
Regarding claim 6, Riveria as modified in view of Rouat teaches the processor of Claim 1, but does not teach wherein the controller is to prevent the first neuromorphic core from advancing   
	However, Filipp teaches wherein the controller prevents the first neuromorphic core from advancing to a next time-step (Filipp, pg. 1546-1547 sec. F, “The token controller design is fully event-driven with commands and instructions generated to other blocks only when necessary, while keeping the core dormant, if there is no work to be done.” & see also pg. 1544 sec. V, “[The] delivery tick represents the least significant 4-bit of the tick counter… [t]he delivery tick of an incoming spike needs to account for travel distance and maximum network congestion, and must be within the next 15 ticks after the spike generation.” Note: it is being interpreted that if there is no work being done in the core, the first neuromorphic core is prevented from advancing its tick counter).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Riveria’s processor in view of Rouat and in view of Filipp to teach wherein the controller is to prevent the first neuromorphic core from advancing to a next time-step.  The motivation to do so would be save power for the chip(Filip, pg. 1547, “[T]he token controller design is fully event-driven with commands and instructions generated to other blocks only when necessary, while keeping the core dormant, if there is no work to be done. The Token controller is a key to lowering active power consumption…”). 
	Furthermore, Akopyan teaches if a second neuromorphic core that is to send spikes to the first neuromorphic core is set to a time-step that is earlier than the current time-step of the first neuromorphic core(Akopyan, para. 0102 “the module 54 selectively delays delivering (transmitting) each…[spike] as needed to achieve n timestamps from…[spike] generation to transmittal for every…[spike].For example, if a spike event requires between 3 and 9 timesteps to Note: it is being interpreted that if the spike time is less than the threshold of 9 timestamps, the second neuropic core sent spikes at an earlier delivery time step than the current delivery time step of the first neuromorphic core).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Riveria’s processor in view of Rouat and in view of Akopyan to teach if a second neuromorphic core that is to send spikes to the first neuromorphic core is set to a time-step that is earlier than the current time-step of the first neuromorphic core The motivation to do so would be allow non-randomized delivery times for spikes (Akopyan, para. 0103, “As such, the module 54 ensures a consistent delivery schedule for events as n timesteps from generation (n=9 in the above examples), eliminating random event delivery times.”). 
Regarding claim 7, Riveria as modified in view of Rouat teaches the processor of Claim 1, but does not teach wherein the controller prevents the first neuromorphic core from advancing to a next time-step if a second neuromorphic core that is to receive spikes from the first neuromorphic core is set to a time-step that is earlier than the current time-step of the first neuromorphic core by more than a threshold number of time-steps.
However, Filipp teaches wherein the controller prevents the first neuromorphic core from advancing to a next time-step (Filipp, pg. 1546-1547 sec. F, “The token controller design is fully event-driven with commands and instructions generated to other blocks only when necessary, while keeping the core dormant, if there is no work to be done.” & see also pg. 1544 sec. V, “[The] delivery tick represents the least significant 4-bit of the tick counter… [t]he delivery tick of an incoming spike needs to account for travel distance and maximum network congestion, Note: it is being interpreted that if there is no work being done in the core, the first neuromorphic core is prevented from advancing its tick counter).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Riveria’s processor in view of Rouat and in view of Filipp to teach wherein the controller is to prevent the first neuromorphic core from advancing to a next time-step.  The motivation to do so would be save power for the chip(Filip, pg. 1547, “[T]he token controller design is fully event-driven with commands and instructions generated to other blocks only when necessary, while keeping the core dormant, if there is no work to be done. The Token controller is a key to lowering active power consumption…”). 
	Furthermore, Akopyan teaches if a second neuromorphic core that is to receive spikes from the first neuromorphic core is set to a time-step that is earlier than the current time-step of the first neuromorphic core by more than a threshold number of time-steps (Akopyan, para. 0102 “the module 54 selectively delays delivering (transmitting) each…[spike] as needed to achieve n timestamps from…[spike] generation to transmittal for every…[spike].For example, if a spike event requires between 3 and 9 timesteps to propagate in the network 50, the module 54 ensures 9 timesteps for all…spikes.”  Note: it is being interpreted that if the spike time is less than the threshold of 9 timestamps, the second neuromorphic core that is to receive the spikes is at an earlier delivery time step than the current delivery time step of the first neuromorphic core).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Riveria’s processor in view of Rouat and in view of Akopyan to teach if a second neuromorphic core that is to receive spikes from the first neuromorphic core is set to a time-step that is earlier than the current time-step of the first . 

Claims 2, 3, 15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Alverex-Icaza Riveria et al (2017/0076197 Al, “Rivera”) in view of Rouat, Jean et al (WO 2016/187706 Al, “Rouat”) and in view of Akopyan et al. (US 2013/0073497 Al, “Akopyan”). 
Regarding claim 2, Riveria as modified in view of Rouat teaches the processor of Claim 1, but does not teach: wherein the first neuromorphic core is to process a spike received from a second neuromorphic core, wherein the spike occurs in the second neuromorphic core at a first time-step of the second neuromorphic core that is later than the current time-step of the first neuromorphic core when the spike is processed by the first neuromorphic core to calculate a partial update to at least one membrane potential based on the spike. 
However, Akopyan teaches: wherein the first neuromorphic core is to process a spike received from a second neuromorphic core, wherein the spike occurs in the second neuromorphic core at a first time-step of the second neuromorphic core that is later than the current time-step of the first neuromorphic core when the spike is processed by the first neuromorphic core to calculate a partial update to at least one membrane potential based on the spike(Akopyan, para. 0068, fig. 8(1,19), fig. 13(12, 42, 45), fig. 14(50, 1, 10, 52), “FIG. 8 shows a block diagram of a core 1 and event handling, according to an embodiment of the invention. The core 1 is connected to other circuits such as neural networks comprising other cores 1, using a routing fabric or network 19. F is a binary vector of length A, wherein A represents the                         
                            
                                
                                    S
                                
                                
                                    x
                                    y
                                
                            
                        
                     is an input from another…core or tile in the network (from a location x, y in relation to the crossbar)… [n]eurons in the core 1 compute their spikes at time t, based on the inputs from t-1 (i.e., I(t-1)). With events entering the routing fabric 19 as spikes, the events are considered to occur at time t. When the events leave the routing fabric as pre-synaptic events, however, they are considered to be two timesteps behind.” & see also Akopyan, para. 0063, “All of the synapse read operations take place sequentially (axons drive buffered spike event from two timesteps ago (t-2)). When each read operation occurs all neurons update their membrane potentials in parallel.” Note: It is being interpreted that the second neuromorphic core represents spiking events entering the routing fabric at time t and it is being interpreted that the first neuromorphic core receives those events from the routing fabric at t-2). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Riveria’s processor in view of Rouat and in view of Akopyan to teach: wherein the first neuromorphic core is to process a spike received from a second neuromorphic core, wherein the spike occurs in the second neuromorphic core at a first time-step of the second neuromorphic core that is later than the current time-step of the first neuromorphic core when the spike is processed by the first neuromorphic core to calculate a partial update to at least one membrane potential based on the spike. The motivation to do so would be to keep the spike delivery system synchronized with the global clock accounting for extra delays that may occur in the routing system and axons (Akopyan, para. 0096, “When the scheduler receives a packet (either from the router or from the local port), it decodes the packet to determine where the spike should be delivered (the axon number). The time in the packet is added to the axonal delay

Regarding claim 3, Riveria as modified in view of Rouat teaches the processor of Claim 1, but does not teach wherein, during a period of time in which the current time-step of the first neuromorphic core is a first time-step, the first neuromorphic core is to receive a first spike from a second neuromorphic core and a second spike from a third neuromorphic core, wherein the first spike occurs in a second time-step and the second output spike occurs in a time-step that is different from the second time-step. 
However Akopyan teaches during a period of time in which the current time-step of the first neuromorphic core is a first time-step, the first neuromorphic core is to receive a first spike from a second neuromorphic core (Akopyan, para. 0103, “In another example, if an [spike] event arrives at the module 54 within 9 timesteps from [spike] generation, the module 54 does not delay transmission of that [spike] event.” Note: It is being interpreted that the global time step value of the first neuromorphic core is equal to the spike delivery time step sent by the second neuromorphic core) and a second spike from a third neuromorphic core, wherein the first spike occurs in a second time-step and the second output spike occurs in a time-step that is different from the second time-step (Akopyan, paras. 0102-0103, “In one example, even if an [spike] event arrives at the module 54 within 3 timesteps from [spike] generation, the module 54 delays transmission of that [spike] event by 6 timesteps such that the [spike] event is transmitted from the module 54 at end of 9 timesteps from generation. In another example, if an [spike] event arrives at the module within 7 timesteps from [spike] generation, the module 54 delays transmission of that [spike] event by 2 timesteps such that the [spike] event is transmitted from the Note: It is being interpreted that the spike event that arrives within 3 time steps of its generation and the spike event that arrives within 7 time steps of its generation are generated by the third neuromorphic device).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Riveria’s processor in view of Rouat and in view of Akopyan to teach wherein, during a period of time in which the current time-step of the first neuromorphic core is a first time-step, the first neuromorphic core is to receive a first spike from a second neuromorphic core and a second spike from a third neuromorphic core, wherein the first spike occurs in a second time-step and the second output spike occurs in a time-step that is different from the second time-step. The motivation to do so would be allow non-randomized delivery times for spikes (Akopyan, para. 0103, “As such, the module 54 ensures a consistent delivery schedule for events as n timesteps from generation (n=9 in the above examples), eliminating random event delivery times.”). 
Regarding claim 15, Riveria as modified in view of Rouat teaches the medium of Claim 13, but does not teach that the instructions when executed by the machine to cause the machine to receive at the first neuromorphic core, during a period of time in which the current time-step of the first neuromorphic core is a first time-step, a first spike from a second neuromorphic core and a second spike from a third neuromorphic core, wherein the first spike occurs in a second time-step and the second output spike occurs in a time-step that is different from the second time-step.
However Akopyan teaches during a period of time in which the current time-step of the first neuromorphic core is a first time-step, the first neuromorphic core is to receive a first spike from a second neuromorphic core (Akopyan, para. 0103, “In another example, if an [spike] event arrives at the module 54 within 9 timesteps from [spike] generation, the module 54 Note: It is being interpreted that the global time step value of the first neuromorphic core is equal to the spike delivery time step sent by the second neuromorphic core ) and a second spike from a third neuromorphic core, wherein the first spike occurs in a second time-step and the second output spike occurs in a time-step that is different from the second time-step(Akopyan, paras. 0102-0103, “In one example, even if an [spike] event arrives at the module 54 within 3 timesteps from [spike] generation, the module 54 delays transmission of that [spike] event by 6 timesteps such that the [spike] event is transmitted from the module 54 at end of 9 timesteps from generation. In another example, if an [spike] event arrives at the module within 7 timesteps from [spike] generation, the module 54 delays transmission of that [spike] event by 2 timesteps such that the [spike] event is transmitted from the module 54 at end of 9 timesteps from generation.” Note: It is being interpreted that the spike event that arrives within 3 time steps of its generation and the spike event that arrives within 7 time steps of its generation are generated by the third neuromorphic device). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Riveria’s medium in view of Rouat and in view of Akopyan to teach wherein, during a period of time in which the current time-step of the first neuromorphic core is a first time-step, the first neuromorphic core is to receive a first spike from a second neuromorphic core and a second spike from a third neuromorphic core, wherein the first spike occurs in a second time-step and the second output spike occurs in a time-step that is different from the second time-step. The motivation to do so would be allow non-randomized delivery times for spikes (Akopyan, para. 0103, “As such, the module 54 ensures a consistent delivery schedule for events as n timesteps from generation (n=9 in the above examples), eliminating random event delivery times.”). 
 further comprising receiving at the first neuromorphic core, during a period of time in which the current time-step of the first neuromorphic core is a first time-step, a first spike from a second neuromorphic core and a second spike from a third neuromorphic core, wherein the first spike occurs in a second time-step and the second output spike occurs in a time-step that is different from the second time-step. 
However Akopyan teaches during a period of time in which the current time-step of the first neuromorphic core is a first time-step, the first neuromorphic core is to receive a first spike from a second neuromorphic core (Akopyan, para. 0103, “In another example, if an [spike] event arrives at the module 54 within 9 timesteps from [spike] generation, the module 54 does not delay transmission of that [spike] event.” Note: It is being interpreted that the global time step value of the first neuromorphic core is equal to the spike delivery time step sent by the second neuromorphic core ) and a second spike from a third neuromorphic core, wherein the first spike occurs in a second time-step and the second output spike occurs in a time-step that is different from the second time-step(Akopyan, paras. 0102-0103, “In one example, even if an [spike] event arrives at the module 54 within 3 timesteps from [spike] generation, the module 54 delays transmission of that [spike] event by 6 timesteps such that the [spike] event is transmitted from the module 54 at end of 9 timesteps from generation. In another example, if an [spike] event arrives at the module within 7 timesteps from [spike] generation, the module 54 delays transmission of that [spike] event by 2 timesteps such that the [spike] event is transmitted from the module 54 at end of 9 timesteps from generation.” Note: It is being interpreted that the spike event that arrives within 3 time steps of its generation and the spike event that arrives within 7 time steps of its generation are generated by the third neuromorphic device). 

Regarding claim 20, Riveria as modified in view of Rouat and Akopyan, teaches the method of Claim 19, further comprising, during a period of time in which the first neuromorphic core is set to the first time-step: processing the first spike by accessing a first synapse weight associated with the first spike and adjusting a first membrane potential delta; and processing the second spike by accessing a second synapse weight associated with the second spike and adjusting a second membrane potential delta. (Riveria, para 0043, fig. 6 (elements 60, 70),  “In one example, even if a spike arrives at the decoder 70 within 3 time steps from generation, the scheduler 60 delays transmission of that spike by 6 time steps.” Note: it is being interpreted that the scheduler adding a delay to the spike is processing the spike).
Claims  10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Alverex-Icaza Riveria et al (2017/0076197 Al, “Rivera”) in view of Rouat, Jean et al (WO 2016/187706 Al, “Rouat”) and further in view of Akopyan, Filipp, et al. "Truenorth: Design and tool flow of a 65 IEEE transactions on computer-aided design of integrated circuits and systems 34.10 (2015)(“Filipp”). 
Regarding claim 10, Riveria as modified in view of Rouat teaches the processor of Claim 1, but does not teach wherein the first neuromorphic core comprises a buffer comprising a first entry to store membrane potential delta values for the plurality of neural units for a first time-step and a second entry to store membrane potential delta values for the plurality of neural units for a second time-step. 
However, Filipp does teach wherein the first neuromorphic core comprises a buffer comprising a first entry to store membrane potential delta values for the plurality of neural units for a first time-step and a second entry to store membrane potential delta values for the plurality of neural units for a second time-step (Filipp, pg., 1546, “The SRAM is organized into 256 rows by 410 columns (not including redundant rows and columns). Each row corresponds
to the information for a single neuron in the core...The neuron’s 410 bits correspond to its synaptic connections, parameters and membrane potential                         
                            
                                
                                    V
                                
                                
                                    j
                                
                            
                            
                                
                                    t
                                
                            
                        
                     its core and axon targets, and the programmed delivery tick.”).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Riveria’s processor in view of Rouat and in view of Filipp to teach wherein the first neuromorphic core comprises a buffer comprising a first entry to store membrane potential delta values for the plurality of neural units for a first time-step and a second entry to store membrane potential delta values for the plurality of neural units for a second time-step.  The motivation to do so would be minimize the power consumption of the chip(Filip, pg. 1546, “Both SRAMs were designed to minimize the power consumption and the 
Regarding claim 11, Riveria as modified in view of Rouat teaches the processor of Claim 1, but does not teach the controller is to control the current time-step of the first neuromorphic core based on a number of allowed look ahead states, wherein the number of allowed look ahead states is determined by an amount of available memory to store spikes for the allowed look ahead states. 
However Filipp teaches wherein the controller is to control the current time-step of the first neuromorphic core(Filipp, pg. 1546-1547 sec. F, “The token controller design is fully event-driven with commands and instructions generated to other blocks only when necessary, while keeping the core dormant, if there is no work to be done.” & see also pg. 1544 sec. V, “[The] delivery tick represents the least significant 4-bit of the tick counter… [t]he delivery tick of an incoming spike needs to account for travel distance and maximum network congestion, and must be within the next 15 ticks after the spike generation.” Note: it is being interpreted that if there is no work being done in the core, the first neuromorphic core is prevented from advancing its tick counter) based on a number of allowed look ahead states, wherein the number of allowed look ahead states is determined by an amount of available memory to store spikes for the allowed look ahead states(Filipp, pg. 1544, “The scheduler contains spike write/read/clear control logic and a dedicated 12-transistor (12T) 16 × 256-bit SRAM. The 256 bitlines of the SRAM correspond to the 256 axons of the core, while 16 word lines correspond to the 16 delivery ticks.”).
 Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Riveria’s processor in view of Rouat and in view of Filipp to teach the controller is to control the current time-step of the first neuromorphic core based on a number of allowed look ahead states, wherein the number of allowed look ahead . 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Alverex-Icaza Rivera et al (2017/0076197 Al, “Rivera”) in view of Rouat, Jean et al (WO 2016/187706 Al, “Rouat”) and in view of Costello et al (US 2018/0122368 Al, “Costello”). 
Regarding claim 12, Riveria as modified in view of Rouat teaches the processor of Claim 1, further comprising a display communicatively coupled to the processor, or a network interface communicatively coupled to the processor (Rivera, paras. 0050-0051, fig. 9(elements 302, 304, 306, 308), “The computer system includes one or more processors, such as processor 302. The processor 302 is connected to a communication infrastructure 304 (e.g., a communications bus, cross-over bar, or network). The computer system can include a display interface 306 that forwards graphics, text, and other data from the communication infrastructure 304 (or from a frame buffer not shown) for display on a display unit 308.”).
Riveria as modified in view of Rouat does not teach a battery communicatively coupled to the processor. 
However, Costello teaches a battery communicatively coupled to the processor (Costello, para. 0027, fig. 2(140, 240, 260), “FIG. 2 is an illustration of a device 240, in this example the smartphone 140 of FIG. 1….The one or more programs, which provide analytics, may be executed by a trained neuromorphic chip 265, specifically, or a neuromorphic processor, generally.”). 
. 
Response to Arguments
Applicant's arguments filed 02/08/2021 have been fully considered but they are not persuasive as to independent claim 1.
Applicant argues on page eleven of Applicant’s response that paragraph 0037 of Rivera et al. US 2017/0076197 A1(hereinafter referred to as Rivera) fails to disclose, teach, or suggest the following limitation of independent claim one; namely, “a controller to: control the current time-step of the first neuromorphic core based on [the] current time-steps of the neighboring neuromorphic cores.” See Applicant’s Remarks, pg. 11. Applicant argues that the global See Applicant’s Remarks, pg. 11(“the the global synchronization signal which signifies a global time step is generated based on clock 6, rather than based on the current time-steps of the neighboring neuromorphic cores”). 
Examiner respectfully disagrees. The controller (and not the clock) generates the global synchronization signals which signify the global time step. See Rivera para. 0037, fig.5 (“[t]he clock 6 produces clock signals used by the controller 9 to generate global synchronization signals. Each global synchronization signal generated signifies a global time step”)(emphasis added). Since the global time-step is synchronized, under the broadest reasonable interpretation of the claims, the current time-step of the first neuromorphic core is based on the current time-steps of the neighboring neuromorphic cores, due to the fact that all neuromorphic cores share the same time-step. See Rivera para. 0037, fig.5 (“[e]ach global synchronization signal generated is distributed to all cores 100 in the network 280 at the same time… [u]pon receiving a global synchronization signal, each core 100 begins to process the incoming spikes for the global time step”). 
Applicant’s arguments with respect to dependent claim 2 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

            Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM CLARK STANDKE whose telephone number is (571)270-1806. The examiner can normally be reached on M-F from 9am to 5:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki, can be reached on (571) 272-3719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 



/ADAM C STANDKE/Examiner, Art Unit 2122 

                                                                                                                                                                                                       
/ERIC NILSSON/            Primary Examiner, Art Unit 2122